Citation Nr: 1825247	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to November 1970 and October 1974 to March 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence includes pertinent medical opinions in the record, from August 2011 VA aid and attendance and VA psychiatric examinations, indicating that the Veteran has an Axis I diagnosis of Alzheimer's disease with cognitive deficits and impairment (including memory loss that is exacerbated by his service-connected posttraumatic stress disorder (PTSD)) which renders him unable to remain alone or function safely without supervision, causes total occupational and social impairment, and leaves him in need of regular aid and attendance.  

2.  As neither August 2011 examination report indicates the respective symptoms and impairment due to each condition is distinguishable and explicitly states that PTSD exacerbates memory loss associated with Alzheimer's disease), the Board finds that there is no clear evidence that the impairment from nonservice-connected Alzheimer's can be distinguished from that attributable to his service-connected PTSD; thus, it is barred from differentiating between the two disabilities for rating purposes under Mittleider v. West, 11 Vet. App. 181, 182 (1998); consequently, without even needing to consider his physical service-connected disabilities, the evidence is at least evenly balanced for and against ("in relative equipoise") in favor of a finding that the Veteran's service-connected disabilities render him so disabled as to require the regular aid and attendance of another person.


CONCLUSION OF LAW

Special monthly compensation due to a need for the regular aid and attendance of another person as a result of service-connected disabilities is warranted.  38 C.F.R. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), 3.351(c), 3.352 (2017).



ORDER

The appeal is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


